               UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF MICHIGAN
                    SOUTHERN DIVISION


LELAND FOSTER,                              2:19-CV-13159-TGB

               Plaintiff,

                                                 ORDER
     vs.

CPLG PROPERTIES L.L.C.,               HONORABLE TERRENCE G.
                                             BERG
               Defendant.



                   ORDER DISMISSING CASE

     Pursuant to the Notice of Voluntary Dismissal by Plaintiffs, this

case is DISMISSED with prejudice.

     IT IS SO ORDERED.

     DATED this 2nd day of January, 2020.

                                BY THE COURT:


                                /s/Terrence G. Berg
                                TERRENCE G. BERG
                                United States District Judge
